       Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                           CR 13-34^M-DWM

                      Plaintiff,

 vs.                                              FINDINGS OF FACT AND
                                                  CONCLUSIONS OF LAW
 JONATHAN LEE OLIVER,

                      Defendant.


       This matter came before the Court on a petition to revoke the supervised

release ofthe defendant, Jonathan Lee Oliver. The Court held a hearing on May

11, 2021. Witnesses were sworn and testified, and certain exhibits were offered

and received into evidence. From the evidence presented, the Court makes the

following ruling pursuant to Federal Rule of Criminal Procedure 32.1 after having

previously revoked Oliver’s supervised release.

       Jonathan Lee Oliver’s background is reflected in the Amended Petition to

Revoke Supervised release and provides context for the multiple efforts previously

engaged in by United States Probation Officer David Velasquez and Supervising

Probation Officer Derek Hart to not only advise Oliver of his obligations under the

conditions of his supervised release, but to correct what Oliver suggested were

only misunderstandings. The Amended Petition sets forth in detail the litany ofthe




                                         1
        Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 2 of 14



supervisory efforts of Officer Velasquez and others in the probation office.

Oliver’s underlying criminal conviction was for wire fraud, money laundering, and

structuring. (Doc. 40.) He was sentenced to 100 months in federal custody

followed by 3 years of supervised release. The amount offunds that Oliver

pilfered in connection to his underlying conviction exceeded seven million dollars.

This background is relevant because Oliver’s breach of trust as set forth below

magnifies the conduct of his underlying conviction.

1.      Findings of Fact

     1. The Court presided over a final revocation hearing on May 11, 2021.

     2. The plaintiff, the United States, was represented by Timothy J. Racicot,

Assistant United States Attorney.

     3. The defendant, Jonathan Lee Oliver, was represented by Federal Defender

John Rhodes.

     4. Prior to his arrest, Oliver resided in Missoula, Montana.

     5. The United States Probation Office, specifically Officer David Velasquez,

filed an amended petition for warrant for offender under supervision on April 30,

2021, alleging Oliver violated seven conditions of his supervised release. (Doc.

105.)

     6. During the revocation hearing on May 11, 2021,the government presented

the testimony oftwo witnesses. Officer Velasquez and Kirkland Conner. The




                                           2
        Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 3 of 14




government also introduced 26 exhibits.

     7. At the conclusion of the May 11 hearing, Oliver was found in violation of

his conditions and his supervised release was revoked. He was remanded to the

custody of the United States Marshal pending sentencing on the revocation of his

supervised release.

     8. Prior to imposition of a new custodial term, the parties were directed to

address the potential implications, if any, of United States v. Raymond, 139 S. Ct.

2369(2019), and United States v. Horvath, 492 F.3d 1075 (9th Cir. 2007), on

alleged Violation 7.

     9. The parties submitted their respective briefs on the question on May 14,

2021. (Docs. 109, 110, 111.)

     10. The final dispositional hearing was set for May 18, 2021, at 1:30 p.m.

IL      Conclusions of Law

     11. The following conclusions are based upon the testimony of Officer

Velasquez and Kirkland Conner,the 26 exhibits admitted during the May 11

hearing, and consideration of relevant authority.

     12. Violation 1: Oliver violated Standard Condition 1, which prohibits him

from knowingly leaving the District of Montana without prior approval from his

supervising probation officer. On or about March 29, 2021, Oliver traveled from

Montana to Kennewick, Washington, without first obtaining permission from




                                           3
       Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 4 of 14



Officer Velasquez.

   13. Violations 2 and 3: Oliver violated Special Condition 3, which requires him

to provide the probation office with any requested financial information and

prohibits him from incurring any new lines of credit without prior written approval

from the probation office. Oliver failed to provide the probation office with

complete financial information on the monthly cash flow statement he submitted

on March 25, 2021, which was admitted as Exhibit 1 at the May 11 hearing.

Oliver admitted to Officer Velasquez that the form was incomplete and admitted

he forgot to include certain information.

   14. Specifically, relating to Violation 3, Oliver failed to disclose the following:

his purchase of a snowmobile; his down payments to and refund from AMVIC

related to the insulation business; his receipt of checks from individuals and

entities, also related to the insulation business; the rental of vehicles from

Enterprise, Inc.; the expenses he incurred renting storage units in Columbia Falls,

Missoula, and Lolo; his ownership of and interest in one or more PayPal accounts;

a Brex Mastercard; an E-Trade investment account; two Green Dot Visa cards; a

MetaBank Visa card; a Venmo Mastercard; a First Premier bank account; a Bank

of America account; a First Progress bank account; and numerous financial

transactions (expenditures and receipts) totaling several thousand dollars. {See

Doc. 107(Ex. 2-18).)




                                            4
          Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 5 of 14



   15. These items were seized by the probation office, were the subject of

discussion with counsel at the May 18, 2021 revocation hearing, and were

identified in the amended petition for revocation. {See Doc. 105 at 3.)

   16.Violation 4: Oliver violated Special Condition 4, which prohibits him from

forming any limited liability company without prior written approval from the

probation office. Kirkland Conner testified that he was involved in some legal

aspects of forming Mountain West Material Supply, LLC, Get Permanent Plates,

LLC, and other entities associated with Get Permanent Plates, including (possibly)

Daley & Wanzer, LLC at Oliver’s behest. However, Conner’s testimony made

clear that he had little actual control over the businesses, and it was Oliver who

came up with the business plan and was pulling the strings behind the scenes.

Additionally, Conner expressed surprise at the May 11 hearing when confronted

with the articles of incorporation for Daley & Wanzer, LLC,(Doc. 107(Ex. 38 at

2)), on which he was listed as the registered agent and his residence was used as

the physical address for the business. Conner’s visible reaction on the witness

stand casts doubt even on whether he filed the foundational paperwork for that

entity.

   17. As it further relates to Violation 4, Conner indicated that he had very little.

if any, control over the businesses and when asked to elaborate on the situation to

the Court, he remarked along the lines of:




                                          5
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 6 of 14



      I guess mostly 1 was just extremely frustrated with working with him.
      Every time that he said or did anything or made any promise, 1 found
      out that he was lying, and I just didn’t trust anything that he said. So
      everything that had to do with this business, since he started it and he
      was doing a lot ofthe footwork on it, I just kind of wanted to roll back.
      1 just wanted nothing to do with it.

      And that’s why, when you ask me a lot of the details, honestly I was
      kind of mentally blocking out as much as I could. I just didn’t want to
      invest any time or energy into this, especially since my normal job, my
      9 to 5, is extremely stressful, extremely demanding, and I just didn’t
      have much mental energy to put towards this, especially when,the way
      1 saw it, I was just constantly being taken advantage of. And I just
      wanted to be done.

   18. Moreover, Oliver never disclosed to Officer Velasquez his involvement in

the LLCs,the income he was generating and the expenses he was incurring, or the

fact that he was applying for tax exemptions and vehicle titles as an agent ofthe

businesses. (See Doc. 107(Ex. 19-25).) Therefore, despite that Conner apparently

filed the formation paperwork for at least a few of the entities with the Secretary of

State, Oliver was, in all practical aspects, the co-owner and principal operator of

the businesses. He did not obtain advance written approval from Officer

Velasquez to engage in any ofthese endeavors.

   19. Violation 5: Oliver violated Special Condition 6, which requires Oliver to

obtain advance written approval from the probation office for all employment. As

outlined above, Oliver controlled nearly every aspect of Mountain West Material

Supply and Get Permanent Plates, and he failed to disclose their existence to

Officer Velasquez, let alone obtain his written approval in advance of employment



                                          6
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 7 of 14



with any of the identified entities.

   20. Violation 6: Oliver violated Special Condition 12, which requires Oliver to

pay restitution at a rate of $1,000 per month or as otherwise directed by the

probation office. Even if Oliver had an informal agreement with the probation

office to pay $100 a month until he could pay the full amount of $1,000 a month

pursuant to the Court’s order, that accommodation was based on Oliver’s

misrepresentations of his financial condition.’ Oliver has paid only $600 of

restitution since his term of supervision commenced. He owes $5,394,298. (Docs.

50, 51.) Based on his unauthorized financial activities, Oliver accumulated—and

spent—several thousand dollars that could or should have been applied in part to

his restitution obligation. Oliver should have disclosed the money he was spending

on storage units, a snowmobile, and other items so that Officer Velasquez could

have considered his financial situation and directed him to make current or

additional restitution payments.

   21. Violation 7: Oliver submitted a monthly supervision report on March 25,

2021, as directed by Officer Velasquez. The report was admitted at the May 11

hearing as Exhibit 26. The report states the following warning on its face: “Any

false statements may result in revocation of probation, supervised release, or



’ The alleged agreement between Oliver and the probation office is not in the
record, notwithstanding Oliver’s reference to such an agreement in his suggested
findings of fact and conclusions of law. (Doc. 110 at 10(c).)


                                          7
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 8 of 14



parole, in addition to 5 years imprisonment, a $250,000 fine, or both. (18 U.S.C.

§ 1001).” Contrary to Oliver’s arguments, he violated Mandatory Condition 2 and,

furthermore, he was given written notice that misrepresentations or prevarications

amounting to false statements were sanctionable as criminal offenses.

         a. To satisfy the elements of 18 U.S.C. § 1001, the government must

             show:

                1.    The defendant used a writing containing a false statement;

                11.   The writing was made in a matter within the jurisdiction of the

                      United States Probation Office;

               111.   The defendant acted willfully, or deliberately and with

                      knowledge both that the statement was untrue and the conduct

                      was unlawful; and

               IV.    The writing was material to the activities or decisions ofthe

                      Probation Office; that is, it had a natural tendency to influence,

                      or was capable of influencing, the agency’s decisions or

                      activities.

Ninth Circuit Pattern Jury instruction § 8.73.

         b. The government has proven the elements of 18 U.S.C. § 1001 by a

preponderance of the evidence. Even if the standard applied was clear and

convincing, the government’s proof met that standard. United States v. Horvath,




                                            8
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 9 of 14



492 F.3d 1075 (9th Cir. 2007), does not protect- nor does it immunize—Oliver’s

false statements.

          c. In Horvath, the Ninth Circuit held that a defendant’s false statements

during the preparation of the presentence investigation report(“PSR”) were within

the purview of 18 U.S.C. § 1001(b), meaning that defendant could not be convicted

of violating § 1001 if the statement was “to a judge or magistrate.” Section

1001(b) states that “[sjubsection (a) does not apply to a party to a judicial

proceeding, or that party’s counsel, for statements, representations, writings or

documents submitted by such party or counsel to a judge or magistrate in that

proceeding.

         d. The Horvath Court, in a very narrow opinion, expressly limited its

holding to statements made during the PSR stage:“We hold that when, but only

when, the probation officer is required by law to include such a statement in the

PSR and to submit the PSR to the judge, the statement falls within the exception in

§ 1001(b).” 492 F.3d at 1076. The Court emphasized,“We pause to make explicit

the limited reach of our holding. A defendant’s statement to a probation officer is

protected under § 1001(b) only ifthe law requires the probation officer to include

the statement in the PSR and submit the PSR to the court.” Id. at 1081 (emphasis

added). Those limitations on the Court’s holding, on their face, set apart Oliver’s

misrepresentations and prevarications amounting to false statements. The false




                                          9
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 10 of 14



statements on the monthly reports do not implicate the preparation or submission

of a PSR, and in most circumstances such monthly finance reports will never be

submitted to the judge. Indeed, the probation officer is required to document a

defendant’s violation of a condition of supervised release, but he is not required to

transmit a lie or a false statement to the Judge.

          e. The question here is whether the reasoning of Horvath is constrained

by the plain language of the opinion, or whether it extends to a probation officer’s

obligation to document violations of the conditions of supervised release and report

such violations to the Judge, particularly where they might impact restitution. The

statutory obligations of the probation officer concerning restitution do not alter the

disposition of Oliver’s false statements. The holding in Horvath means what it

says: a defendant’s statements to a probation officer are only protected under

§ 1001(b)in the narrow circumstance where the defendant makes a statement to

the probation officer in preparation of the PSR. The Horvath Court explicitly

limited its holding to this scenario. Therefore, because Oliver’s false statements on

the monthly report were not required to be included in a PSR,they are not

protected under § 1001(b).

         f The history of the judicial function exception supports this conclusion.

The “judicial function exception” of§ 1001(b)“developed out of a concern that the

statute might be interpreted to criminalize conduct that fell well within the bounds




                                          10
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 11 of 14




of responsible advocacy.” United States v. Manning, 526 F.3d 611,615 (10th Cir.

2008)(internal quotations omitted). The exception was designed to safeguard

vigorous advocacy in an adversarial setting by “exempting from section 1001 only

those communications made to the court when it is acting in its adjudicative or

judicial capacity, and leaving subject to section 1001 only those representations

made to the court when it is functioning in its administrative capacity.” Id. at 617.

The representation at issue here was not made “to the Court or Judge. Rather, the

statement was made on monthly report, which specifically provided notice to

Oliver that false or misleading statements could result in revocation of his

supervised release and cited to § 1001. {See Doc. 107(Ex. 26).) It would be

absurd if the judicial function exception applied to this form document and the

circumstances in this case, rendering the statute toothless and immunizing the

purported false statements it was enacted to criminalize.

          g. Furthermore, contrary to Oliver’s position, pretrial PSR supervision

and preparation is distinct from post-trial supervision and reporting for either

someone on probation or supervised release. United States v. Vreeland, 684 F.3d

653 (6th Cir. 2012)is helpfril in fleshing out this distinction. In Vreeland, the

defendant made a false statement to the probation officer while on supervised

release and decidedly not in the context of preparing the PSR. Noting the import

of the distinction, the Vreeland Court stated, “the probation officer’s function as




                                          11
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 12 of 14



more than merely a ‘conduit’ to the trial court [is] particularly apropos here, where

a probation officer is overseeing a defendant’s compliance with the terms of

supervised release.” Id. at 664. Like the probation officer in Vreeland, Officer

Velasquez was not acting as a mere “conduit.” He was trying to oversee and

supervise Oliver’s compliance with the terms of his supervised release, and his

obligation was to report Oliver’s violations; it was not, as is the case in PSR

writing according to Horvath, to convey Oliver’s statements directly to the Court.

Oliver’s statements do not fall within the judicial function exception of§ 1001(b).

   22. Because Oliver more than likely violated 18 U.S.C. § 1001 and Mandatory

Condition 2 set forth at Violation 7, the Chapter 7 advisory guideline range is 18 to

24 months, based on the Grade B violation and Oliver’s criminal history category

of V. USSG §§7B 1.1(a)(2), 7B1.4(a). In the absence of a finding that Oliver

violated Mandatory Condition 2 by committing a new law violation, the advisory

guideline range would be 7 to 13 months. Contrary to Oliver’s arguments at the

May 11 hearing, the increased guideline range as a result of Violation 7 is not a

violation of his rights under the Fifth and Sixth Amendments.

          a. Oliver invokes United States v. Haymond, 139 S. Ct. 2369(2019)

(plurality opinion) for his argument that the Court is constitutionally precluded

from engaging in fact-finding in a revocation proceeding that could result in an

increased advisory Guideline range, but Haymond has no application here.




                                          12
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 13 of 14



         b. In Haymond,the Supreme Court held that 18 U.S.C. § 3583(k), which

imposed a mandatory minimum five-year sentence based unjudicial fact-finding in

sex offender cases, violated the Fifth and Sixth Amendments based on Apprendi v.

New Jersey, 530 U.S. 466(2000) and Alleyne v. United States, 570 U.S. 99(2013).

Haymond, 139 S. Ct. at 2373. The Court specifically noted that the “unusual

provision[s]” of§ 3583(k) raised an Alleyne problem at the revocation juncture

because the statute imposed a 5-year mandatory minimum term of imprisonment,

which amounted to a punishment based on facts not found by a jury. Haymond,

139 S. Ct. at 2383. Those concerns are not present here. Oliver is not facing a

mandatory minimum term of imprisonment, nor is he facing a longer statutory

maximum term based on Violation 7. He is not being punished for his

defalcations. Instead, he is facing the potential application of an increased

advisory Guideline range because of his conduct and its consequences leading to

that increased Guideline range. As stated, Haymond has no application here.

         c. Based on these conclusions related to § 1001, Oliver violated his

conditions of release as articulated above and the Chapter 7 advisory Guideline

range for those violations is 18 to 24 months.

   23. Based on the foregoing, the Court imposed a high-end Guideline sentence

on revocation of24 months as to Count 1, 2 months as to Count 97, and 2 months

as to Count 105, to run concurrently. This term of imprisonment shall be followed




                                         13
      Case 9:13-cr-00034-DWM Document 113 Filed 05/18/21 Page 14 of 14



by a 12-month term of supervised release on Count 1 and 32 months of supervised

release on Counts 97 and 105. The sentence imposed is for the significant and

continual violation ofthe Court’s trust. Furthermore, punishment is not an issue as

set forth in United States v. Miqbel,AAA¥3d 1173, 1182(9th Cir. 1993). The

justification of a high end Guideline sentence is based on my finding that Jonathan

Lee Oliver’s continuation of dishonesty reflects that he is a danger to the

community by virtue of his inability to be candid and truthful in his entrepreneurial

and business ideas, relationships, and behavior. He is likely to continue the

dishonest pattern of behavior that resulted in his original conviction and this

behavior once again brings him before the Court, and also serves as a reason for a

high-end Guideline sentence.

      DATED this 1^day of May,2021.




                                       Donald M^Molloy, District Judge
                                       United/States District Court




                                          14
